Per Curiam. The plaintiff recovered a verdict and judgment against the defendant in the circuit court of Vermilion county for $2500, as damages alleged to have been sustained by the wilful failure of the defendant to comply with certain provisions of the Mines and Miners Act, whereby the husband of the plaintiff was killed by a fall of rock from the roof of his working place. From such judgment the defendant prosecutes this appeal, and has filed an abstract of the record and its brief as required by the rules of this court. Fío brief has been filed by the plaintiff, and as the questions presented by the assignment of errors do not justify us in attempting to sustain the judgment, unassisted by a brief on her behalf, the judgment will be reversed pro forma, and the cause remanded for another trial as provided by rule 29 of this court. Reversed and remanded.